Exhibit 10.1


This SECOND AMENDMENT TO EXCHANGE AGREEMENT (this “Second Amendment”), is made
and entered into as of April 2, 2018, by and among NORTHERN OIL AND GAS, INC., a
Minnesota corporation (the “Company”), and each of the holders party hereto
(collectively, the “Noteholders” and each, a “Noteholder”). Capitalized terms
used but not defined herein have the meanings assigned to them in the Exchange
Agreement (as defined below).
RECITALS
WHEREAS, the parties hereto previously entered into the Exchange Agreement,
dated as of January 31, 2018, by and among the Company and the Noteholders, as
amended by the First Amendment to Exchange Agreement, dated as of March 20,
2018, by and among the Company and the Noteholders (as amended, the “Exchange
Agreement”);
WHEREAS, the Company has received a subscription agreement from certain
additional investors (the “Additional Investors”), in substantially the form of
Exhibit A attached hereto, as amended by the First Amendment to Subscription
Agreement, in substantially the form of Exhibit B attached hereto (as amended,
the “Additional Subscription Agreement”), pursuant to which the Additional
Investors have agreed to purchase (subject to the terms and conditions specified
therein) an aggregate of $12.0 million of Common Stock;
WHEREAS, the Company and each of the Investors and the Additional Investors also
entered into a First Amendment to Subscription Agreement, in substantially the
form of Exhibit B attached hereto (as amended, and, together with the Additional
Subscription Agreement, the “Subscription Agreements”); and
WHEREAS, the parties hereto desire to amend the Exchange Agreement pursuant to
Section 9(a) of the Exchange Agreement.
AMENDMENT
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
in the Exchange Agreement, the parties to this Second Amendment agree as
follows:
1.Amendments.
(a)    The sixth recital of the Exchange Agreement is hereby amended and
restated in its entirety as follows:
“WHEREAS, the Company intends to raise at least $140.0 million in gross proceeds
prior to or contemporaneously with the Closing, which shall be comprised solely
of new cash contributions from (i) the sale of Common Stock pursuant to private
subscription agreements from investors, including the commitments received under
the Subscription Agreements, in the aggregate amount of up to $52.0 million, and
(ii) the public or private sale of Common Stock in underwritten transactions or
other offerings for gross proceeds of an aggregate amount of at least $88.0
million





--------------------------------------------------------------------------------





(such transactions (other than pursuant to Incentive Plan Awards), the “Equity
Raise”).”
(b)    Section 2(a)(vi)(D) of the Exchange Agreement is hereby amended and
restated in its entirety as follows:
“evidence reasonably satisfactory to the Noteholders that a minimum of $140.0
million of gross proceeds comprised solely of cash contributions has been funded
pursuant to (and in accordance with) the Equity Raise (including the up to $52.0
million of Common Stock subscriptions pursuant to the Subscription Agreements).
(c)    Section 4(o) of the Exchange Agreement is hereby amended and restated in
its entirety as follows:
“Equity Commitments. As of the effective date of the Second Amendment, the
Company has received commitments from the Investors and the Additional Investors
to purchase an aggregate amount of $52.0 million of Common Stock pursuant to the
Subscription Agreements (subject to the terms and conditions specified therein).
The Subscription Agreements are in full force and effect. At or prior to
Closing, the Company will have raised at least $140.0 million in gross proceeds,
which shall be comprised solely of new cash contributions from (i) the sale of
Common Stock pursuant to private subscription agreements from investors,
including the commitments received under the Subscription Agreements, in the
aggregate amount of up to $52.0 million, and (ii) the public or private sale of
Common Stock in underwritten transactions or other offerings for gross proceeds
of an aggregate amount of at least $88.0 million.”
(d)    The reference in Section 5(a)(i) of the Exchange Agreement to “April 30,
2018” is hereby amended to read “May 15, 2018”.
(e)    Section 6(b)(i) of the Exchange Agreement is hereby amended and restated
in its entirety as follows:
“Concurrently or prior to the Closing, the Company shall have raised at least
$140.0 million in gross proceeds comprised solely of cash from the Equity Raise,
with such receipt of funds not subject to any conditions precedent which have
not otherwise been satisfied on the Closing, other than the concurrent
consummation of the Exchange Transaction;”
(f)    The reference in Section 7(a)(i) of the Exchange Agreement to “May 31,
2018” is hereby amended to read “May 15, 2018”.
(g)    The definition of “Subscription Agreements” contained in the third
recital of this Second Amendment shall control for all purposes of the Exchange
Agreement.
2.Consent to the Subscription Agreement Amendments. Each of the Noteholders
hereby consents to the entry by the Company into the amendments to the
Subscription Agreements, in substantially the form of Exhibit B attached hereto.


2

--------------------------------------------------------------------------------





3.Effect of Amendment. Except as expressly set forth herein, this Second
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the parties under the
Exchange Agreement, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Exchange Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. This Second Amendment shall apply and
be effective only with respect to the provisions of the Exchange Agreement
specifically referred to herein. After the date hereof, any reference to the
Exchange Agreement shall mean the Exchange Agreement, as modified hereby.
4.Governing Law. This Second Amendment shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to any choice of law rules (whether of the State of New York
or any other jurisdictions) to the extent such rules would cause the application
of the laws of any jurisdictions other than the State of New York.
5.Miscellaneous. The provisions of Section 9 of the Exchange Agreement shall
apply to this Second Amendment mutatis mutandis.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first written above.


COMPANY:
NORTHERN OIL AND GAS, INC.
By: /s/ Erik J. Romslo    
Name: Erik J. Romslo
Title: EVP, General Counsel & Secretary
                    




[Signature Page to Second Amendment to Exchange Agreement]

--------------------------------------------------------------------------------






Exhibit A
Additional Subscription Agreement
[see attached]









--------------------------------------------------------------------------------


























SUBSCRIPTION DOCUMENTS
FOR
COMMON STOCK
OF
NORTHERN OIL AND GAS, INC.









--------------------------------------------------------------------------------






INSTRUCTIONS FOR COMPLETING
THE SUBSCRIPTION DOCUMENTS
Investors must complete all the subscription documents contained in this package
in the manner described below. For purposes of these documents, the “Investor”
is the person or entity for whose account the shares of Common Stock are being
purchased. Capitalized terms used but not defined in these Instructions have the
meanings assigned to them in the Subscription Agreement.
1.    Subscription Agreement:
a.
Fill in the (i) date, (ii) your name, and (iii) the aggregate purchase price for
those shares on page 1.

b.
Fill in the notice information on page 10.

c.
Each Investor who is a natural person must print the name of the Investor and
sign on page 11.

d.
Each Investor that is an entity must print the name of such Investor and sign
(and print name, capacity and title, if applicable, and the other information
called for) on page 12.

2.    Investor Questionnaire:
a.
Each Investor who is a natural person should provide the information requested
in Section A of Exhibit A.

b.
Each Investor that is an entity should provide the information requested in
Section B of Exhibit A.

c.
Each Investor should provide the information requested in Section C of Exhibit
A.

d.
Print the name of such Investor and sign (and print name, capacity and title, if
applicable) on page A‑3.

FOR INVESTING SHAREHOLDERS WHO ARE NATURAL PERSONS:
IF YOU ARE MARRIED AND LIVE IN A COMMUNITY PROPERTY JURISDICTION, BOTH YOU AND
YOUR SPOUSE MUST SIGN THE SIGNATURE PAGES OF THE SUBSCRIPTION AGREEMENT AND THE
INVESTOR QUESTIONNAIRE.
ADDITIONALLY, IF YOU ARE MARRIED AND DO NOT LIVE IN A COMMUNITY PROPERTY
JURISDICTION AND YOU ARE PURCHASING COMMON STOCK WITH YOUR SPOUSE, BOTH YOU AND
YOUR SPOUSE MUST SIGN THE SIGNATURE PAGES OF THE SUBSCRIPTION AGREEMENT AND THE
INVESTOR QUESTIONNAIRE.





--------------------------------------------------------------------------------






THE SECURITIES TO BE ACQUIRED PURSUANT TO THIS SUBSCRIPTION AGREEMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES
LAWS OF ANY STATE OR ANY OTHER JURISDICTION. IT IS UNLAWFUL TO CONSUMMATE A SALE
OR TRANSFER OF THE SECURITIES UNLESS THE INVESTOR INTENDS TO ACQUIRE THE
SECURITIES FOR PURPOSES OF INVESTMENT RATHER THAN RESALE. THE REPRESENTATIONS
MADE HEREIN WILL BE RELIED UPON BY NORTHERN OIL AND GAS, INC. IN COMPLYING WITH
ITS OBLIGATIONS UNDER APPLICABLE SECURITIES LAWS. THERE ARE FURTHER RESTRICTIONS
ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN.
THE PURCHASE OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.
Subscription Agreement
THIS SUBSCRIPTION AGREEMENT, is entered into effective March 18, 2018 (this
“Subscription Agreement”), between Northern Oil and Gas, Inc., a corporation
organized under the laws of Minnesota (“Company”), and [ ] (each such entity an
“Investor” and collectively the “Investors”).
WHEREAS, the Company desires to sell and each Investor severally desires to
purchase the Company’s common stock, par value $0.001 (the “Common Stock”),
pursuant to the terms and conditions hereof.
WHEREAS, the Company has entered into that certain Exchange Agreement, dated as
of January 31, 2018, with certain holders (the “Noteholders”) of its 8.000%
Senior Notes due 2020 (the “Notes”), pursuant to which, amongst other things,
the Noteholders have agreed, subject to certain specified conditions set forth
therein, to exchange $496,683,000 aggregate principal amount of Notes for, (i)
$344,279,000 aggregate principal amount of Senior Secured Second Lien Notes of
the Company and (ii) an aggregate of at least 51,624,964 shares of Common Stock,
which number of shares of Common Stock is subject to increase to the extent any
Common Stock is issued or sold under the Equity Raise (as defined below) at a
gross price per share lower than $3.00 per share (the “Exchange Transaction”).
WHEREAS, the Company will reincorporate in Delaware by filing a Certificate of
Incorporation in the form attached as Exhibit B (as it may be amended, restated,
supplemented,


1



--------------------------------------------------------------------------------





increased and extended or otherwise modified from time to time, the “Delaware
Charter”) at or prior to the Closing (as defined herein).
WHEREAS, the Company intends to raise at least $156.0 million in total value
prior to or contemporaneously with the Closing, which shall be comprised of (A)
at least 50% in new cash contributions from the sale of Common Stock, including
the commitments received under this Subscription Agreement and subscription
agreements from other investors, on or prior to the date hereof; and (B) no more
than 50% from the fair market value (as determined by an opinion of a reputable
valuation or investment bank mutually acceptable to both the Company and the
Noteholders) of additional assets acquired by the Company on or prior to the
Closing, which assets shall represent non-operating interests in oil and gas
properties in the Williston Basin shale play (such transactions totaling at
least $156 million in total value (excluding proceeds from issuances and sales
of securities pursuant to option awards, stock appreciation right awards,
restricted stock awards, stock unit awards, cash incentive awards or other
stock-based awards or rights granted under the Company’s 2013 Incentive Plan (or
any predecessor or new equity incentive plan or arrangements), as the same may
be amended from time to time), the “Equity Raise”).
WHEREAS, each Investor severally understands that the offering is being made
without registration of the Common Stock under the Securities Act of 1933, as
amended (the “Securities Act”), or any securities law of any state of the United
States or of any other jurisdiction, and is being made only to “accredited
investors” (as defined in Rule 501 of Regulation D under the Securities Act).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Subscription. Subject to the terms and conditions of this Subscription
Agreement, on the date of the Closing referred to in Section 4 hereof, each
Investor severally (which means for purposes of this Subscription Agreement
severally and not jointly and severally) shall purchase from the Company, and
the Company shall issue and sell to such Investor, such Investor’s Pro Rata
Share (as set forth on the signature page to this Subscription Agreement
executed by such Investor) of the number of shares of Common Stock determined
below (the “Securities”) for such Investor’s Pro Rata Share of the aggregate
purchase price of $12,000,000 payable collectively by the Investors (subject to
adjustment as described below. the “Aggregate Purchase Price”), which is payable
as described in Section 5 hereof. The price per share payable for the Securities
shall equal the gross public offering price per share at which the Company sells
a share of Common Stock in connection with the public offering consummated in
connection with the Equity Raise or if no public offering


2



--------------------------------------------------------------------------------





is consummated the lowest price per share at which the Company issues or sells a
share of Common Stock in connection with the Equity Raise (such price per share,
the “Applicable Price Per Share”). The aggregate number of Securities issued to
the Investors pursuant to this Subscription Agreement shall equal the lower of
(A) the quotient of the Aggregate Purchase Price divided by the Applicable Price
Per Share and (B) the number of Securities representing 4.9% of the Company’s
outstanding Common Stock (taking into account the concurrent issuance of the
shares of Common Stock pursuant to the Equity Raise and the Exchange
Transaction), and if the 4.9% cap applies, the Aggregate Purchase Price shall be
reduced prior to the issuance of the Securities by an amount necessary to avoid
issuing Securities to the Investors in excess of the 4.9% cap. To the extent
that the Company issues or sells any Common Stock under the Equity Raise with
any material terms (including price per share but excluding for this purpose,
any lock-up provisions) that are superior for an investor to the terms of this
Subscription Agreement with respect to the Investors, each Investor severally
shall be entitled to receive such terms in connection with this Subscription
Agreement. Each Investor severally acknowledges that the Securities will be
subject to restrictions on transfer as described in this Subscription Agreement.
Each Investor severally and the Company acknowledge and agree that (a) except as
set forth in this Subscription Agreement, this subscription is irrevocable and
(b) this subscription is subject to (i) (A) the satisfaction of all conditions
precedent to the consummation of the Exchange Transaction, (B) the
contemporaneous closing of the Exchange Transaction, including the Company’s
receipt of at least $156.0 million in total value in connection with (and in
accordance with) the Equity Raise, (C) the contemporaneous cash investment of at
least $8 million by Bahram Akradi pursuant to a subscription agreement to be
consummated at the Closing, (D) the execution and delivery by the Company and
the Investors of a registration rights agreement reasonably acceptable to the
Investors requiring the Company to register the Securities for resale or
distribution and pursuant to which the Company will use best efforts to cause
the effectiveness of a shelf resale registration statement with respect to the
Securities and to cause such registration statement to remain effective for the
later of two years and the date when the shares are freely tradeable under Rule
144, within 90 days following the Closing or, if earlier, the day preceding the
expiration of the Lock-up Period (as defined below), (E) the Company’s receipt
of the requisite shareholder approvals required by the NYSE American for the
issuance of the Common Stock in the Exchange Transaction and Equity Raise to the
extent required, (F) the accuracy of the representations and warranties of the
Company in the Exchange Agreement and in this Subscription Agreement, and (G)
the execution and delivery by the Company of such other documents reasonably
requested by any Investor, and (ii) the Company’s acceptance of this
subscription pursuant to Section 3 hereof. Each Investor severally and the
Company agree that if the conditions to the Closing are not satisfied on or
prior to May 31, 2018, such Investor severally and the Company shall have the


3



--------------------------------------------------------------------------------





right to revoke this Subscription Agreement and terminate the obligations under
this Subscription Agreement.
2.    Terms of Common Stock. Except as set forth in this Subscription Agreement,
the Securities shall have the terms as set forth in the Delaware Charter. The
Securities shall initially be un-certificated; provided, that, upon the request
of any Investor, the Company shall issue to such Investor certificates in
respect of such shares and such certificates shall bear an appropriate legend
referring to the fact that the Securities were sold in reliance upon an
exemption from registration under the Securities Act.
3.    Acceptance of Subscription and Issuance of Securities. It is understood
and agreed that the Company shall have the sole right to accept or reject this
subscription, in whole or in part, for any reason and that the same shall be
deemed to be accepted by the Company only when it is signed by a duly authorized
officer of the Company and delivered to the applicable Investor at the Closing
referred to in Section 4 hereof; provided, however, the Company must either
accept the subscription for all of the Investors or reject the subscription for
all of the Investors.
4.    The Closing. The closing of the purchase and sale of the Securities (the
“Closing”) shall take place at the offices of [ ], contemporaneous with the
closing of the Exchange Transaction.
5.    Payment for Securities. Payment for the Securities shall be received by
the Company from each Investor severally by wire transfer of immediately
available funds or other means approved by the Company at or prior to the
Closing, in an amount equal to each Investor’s Pro Rata Share of the Aggregate
Purchase Price.
6.    Representations and Warranties of the Company. As of the date hereof and
the Closing, the Company represents and warrants that:
(a)    The Company is (i) duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of organization and has full power
and authority to own, lease and operate its properties and to carry on its
business as it is now being conducted and (ii) duly qualified or licensed as a
foreign corporation to do business, and is in good standing, in each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its business makes such qualification or licensing
necessary, except for any such failures to be so qualified or licensed and in
good standing have not had and would not, individually or in the aggregate,
reasonably be expected to (A) have a material adverse effect on the assets,
liabilities, condition (financial or otherwise), business, prospects or results
of operations of the Company taken as a whole (“Material


4



--------------------------------------------------------------------------------





Adverse Effect”), or (B) impair, prevent or materially delay the performance by
the Company of any of its obligations under this Subscription Agreement. The
Company currently does not have any subsidiaries.
(b)    Upon issuance in accordance herewith, the Securities issuable hereunder
will be duly authorized, validly issued, fully paid and nonassessable and free
of restrictions on transfer other than restrictions on transfer under this
Subscription Agreement or restrictions that may arise under U.S. federal or
state securities laws. The Company has full power and authority to sell the
Securities, execute this Subscription Agreement and to perform all obligations
required to be performed by the Company hereunder. The execution and delivery by
the Company of this Subscription Agreement have been duly authorized by all
necessary action, other than the approval of the board of directors of the
Company after reincorporation in Delaware. The Subscription Agreement, when
executed and delivered by the Company, shall constitute a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally or (ii) as limited by laws relating to availability of specific
performance, injunctive relief, or other equitable remedies. In connection with
the execution, delivery and performance of its obligations under this
Subscription Agreement and the issuance of the Securities, the Company will not
contravene any law, rule, regulation, permit or contract binding on the Company
or any investment guideline or restriction applicable to the Company, and the
Company’s execution, delivery and performance of its obligations under this
Subscription Agreement, will not conflict with or result in any violation of or
default under (with or without notice, lapse of time, or both) or give rise to a
right of termination, cancellation, modification or acceleration of any
obligation or loss of any benefit under (i) any provision of the charter
documents of the Company, or (ii) any laws applicable to the Company. No “bad
actor” disqualifying event described in Rule 506(d)(1)(i)-(viii) of the
Securities Act (a “Disqualification Event”) is applicable to the Company or, to
the Company’s knowledge, any Company Covered Person, except for a
Disqualification Event as to which Rule 506(d)(2)(ii–iv) or (d)(3), is
applicable. For purposes of this Subscription Agreement “Company Covered Person”
means, with respect to the Company as an “issuer” for purposes of Rule 506
promulgated under the Securities Act, any person listed in the first paragraph
of Rule 506(d)(1).
(c)    Assuming the accuracy of the representations made by the Investors in
Section 7 of this Subscription Agreement, the issuance and sale of the
Securities is exempt from the registration requirements of the Securities Act
and no consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority is required on the part of the Company in
connection with the consummation of the


5



--------------------------------------------------------------------------------





transactions contemplated by this Subscription Agreement, except for
(a) applicable state securities laws, which have been made or will be made in a
timely manner and (b) the filing of the Delaware Charter to reincorporate the
Company in Delaware.
(d)    Neither the Company nor any of its affiliates (as defined in Rule 501(b)
of Regulation D) has, directly or through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any security (as
defined in the Securities Act), that is or will be integrated with the sale of
the Securities in a manner that would require registration of the Securities
under the Securities Act.
(e)    The Company will comply with all applicable laws and regulations in
effect in any jurisdiction in which the Company sells Securities and obtain any
consent, approval or permission required for such sales under the laws and
regulations of any jurisdiction to which any Investor is subject or in which the
Company makes such sales, and no Investor shall have any responsibility
therefor.
(f)    For at least twelve (12) calendar months immediately preceding the date
hereof, the Company has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the Securities and Exchange
Commission (the “SEC”) pursuant to the reporting requirements of the Securities
Exchange Act of 1934 (the “Exchange Act”) (all of the foregoing filed prior to
the date hereof, and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). True, correct and
complete copies of the SEC Documents are available on the SEC’s EDGAR system. As
of their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. As of
their respective filing dates, the financial statements of the Company included
in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with U.S. generally accepted accounting principles, consistently
applied, during the periods involved (except (A) as may be otherwise indicated
in such financial statements or the notes thereto, or (B) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
consolidated financial position of the Company as of the dates thereof and the
consolidated results of operations and cash flows of the Company for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments. Except as described in the SEC Documents, the Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management’s general or specific authorization, (b) transactions are recorded as
necessary to permit preparation


6



--------------------------------------------------------------------------------





of financial statements in conformity with GAAP and to maintain accountability
for assets, (c) access to assets is permitted only in accordance with
management’s general or specific authorization and (d) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
(g)    To the extent required by Rule 13a-15 under the Exchange Act, the Company
has established and maintains disclosure controls and procedures (as such term
is defined in Rule 13a-15(e) under the Exchange Act), such disclosure controls
and procedures are designed to ensure that the information required to be
disclosed by the Company in the reports to be filed or submitted under the
Exchange Act is accumulated and communicated to management of the Company,
including the principal executive officer and principal financial officer of the
Company, as appropriate, to allow timely decisions regarding required disclosure
to be made and (c) to the extent required by Rule 13a-15 under the Exchange Act,
as of December 31, 2017, such disclosure controls and procedures are effective
in all material respects to perform the functions for which they were
established.
(h)     Except as set forth in the SEC Documents, there is no transaction,
arrangement or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its Exchange Act filings and is not so disclosed.
(i)    Grant Thornton LLP, who has certified certain financial statements of the
Company, and whose reports appear in the SEC Documents, is an independent
registered public accounting firm with respect to the Company, as required by
applicable Law.
(j)    There are no material disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants and lawyers formerly or presently employed by the Company, and the
Company is current with respect to any fees owed to their accountants and
lawyers which could affect the Company’s ability to perform any of its
obligations under this Subscription Agreement or the related agreements. In
addition, on or prior to the date hereof, the Company had discussions with its
accountants about its financial statements previously filed with the SEC. Based
on those discussions, the Company has no reason to believe that it will need to
restate any such financial statements or any part thereof.
(k)    The Company is in compliance with and has not breached, violated or
defaulted under, or received written notice that it has breached, violated or
defaulted under, any of the terms or conditions of any of its material contracts
(as filed with the SEC and referenced as exhibits to
the Company’s most recent Annual Report on Form 10-K, or as subsequently filed
with the SEC by the Company prior to the date of this Subscription Agreement),
nor has any event occurred or become likely to occur that could reasonably be
expected to constitute such a breach, violation or default with the lapse of
time, giving of notice or both.


7



--------------------------------------------------------------------------------





(l)    The Company’s Form 10-K filed with the SEC on February 23, 2018
accurately describes the Company’s authorized and issued and outstanding capital
stock as of December 31, 2017 and shares of Common Stock reserved for issuance
pursuant to the Company’s incentive equity plans and other similar arrangements.
There have been no material changes in the Company’s capitalization since
December 31, 2017 (other than in connection with Common Stock issued or issuable
pursuant to the Company’s equity compensation plans or Common Stock forfeited to
the Company pursuant to such plans). Except as described in the SEC Documents:
(i) the Company’s capital stock is not subject to preemptive rights or any other
similar rights or any liens or other encumbrances; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock in the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of Company or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company; (iii) there are
no agreements or arrangements under which the Company is obligated to register
the sale of any of its securities under the Securities Act; (iv) there are no
outstanding securities or instruments of the Company that contain any redemption
or similar provisions, and there are no contracts, commitments, understandings
or arrangements by which the Company is or may become bound to redeem a security
of the Company; (v) the Company does not have any securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; and (vi) there are no restrictions upon the voting
or transfer of, any equity securities of the Company.
(m)    The Company’s Common Stock is listed on the NYSE American, and the
Company has not received any notice of delisting. The issuance and sale of the
Securities do not contravene NYSE American rules and regulations.
(n)    The Company is eligible to register the resale and distribution of the
Securities pursuant to Form S-3 promulgated under the Securities Act.
(o)    The Company is not, and immediately after the sale of the Securities
hereunder and the application of the net proceeds from such sale, the Company
will not be, an “investment company” or an entity “controlled” by an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended.


8



--------------------------------------------------------------------------------





(p)    Except as described in the SEC Documents, since December 31, 2017, there
has been no change, event, occurrence or circumstance that could reasonably have
a Material Adverse Effect.
(q)    Except as described in the SEC Documents, there are no actions, suits,
claims, investigations, orders, injunctions or proceedings pending or, to the
knowledge of the Company after reasonable inquiry, threatened or contemplated,
to which the Company or any of its directors or officers is or would be a party
or to which any of its properties is or would be subject at law or in equity,
before or by any governmental authority, or before or by any self-regulatory
organization or other non-governmental regulatory authority, which would,
individually or in the aggregate, if resolved adversely to the Company, have a
Material Adverse Effect, or which challenge the validity of this Subscription
Agreement or the related agreements or the right of the Company to enter into
this Subscription Agreement or the related agreements or to consummate the
transactions contemplated hereby and thereby.
(r)    Except as disclosed in the SEC Documents, no current officer or director
of the Company, has during the past ten (10) year period: (i) been the subject
of a petition under bankruptcy laws or any other insolvency or moratorium law or
the appointment by a court of a receiver, fiscal agent or similar officer for
such person, or any partnership in which such person was a general partner at or
within two years before the filing of such petition or such appointment, or any
corporation or business association of which such person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment; (ii) been convicted in a criminal proceeding or a named
subject of a pending criminal proceeding (excluding traffic violations and other
minor offenses); (iii) been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining any such person from, or
otherwise limiting, the following activities: (A) acting as a futures commission
merchant, introducing broker, commodity trading advisor, commodity pool
operator, floor broker, leverage transaction merchant, any other person
regulated by the United States Commodity Futures Trading Commission or an
associated person of any of the foregoing, or as an investment adviser,
underwriter, broker or dealer in securities, or as an affiliated person,
director or employee of any investment company, bank, savings and loan
association or insurance company, or engaging in or continuing any conduct or
practice in connection with such activity; (B) engaging in any type of business
practice; or (C) engaging in any activity in connection with the purchase or
sale of any security or commodity or in connection with any violation of
securities Laws or commodities Laws; (iv) been the subject of any order,
judgment or decree, not subsequently reversed, suspended or vacated, of any
authority barring, suspending or otherwise limiting for more than sixty (60)
days the right of any such person to engage in any activity


9



--------------------------------------------------------------------------------





described in Section 6(r)(iii)(A) above, or to be associated with persons
engaged in any such activity; (v) been the subject of a finding by a court of
competent jurisdiction in a civil action or by the SEC or other authority to
have violated any securities law, regulation or decree and the judgment in such
civil action or finding by the SEC or any other authority has not been
subsequently reversed, suspended or vacated; or (vi) been the subject of a
finding by a court of competent jurisdiction in a civil action or by the United
States Commodity Futures Trading Commission to have violated any federal
commodities law, and the judgment in such civil action or finding has not been
subsequently reversed, suspended or vacated. To the Company’s knowledge, no key
employee of the Company has provided the Company notice of resignation or
otherwise currently intends to terminate their employment with the Company. The
SEC Documents filed by the Company since January 1, 2012, and, to the knowledge
of the Company, the SEC Documents filed by the Company between January 1, 2008
and December 31, 2011, contained all disclosures required by Item 401(f) of
Regulation S-K with respect to the Company’s then-current officers and
directors.
(s)    None of the following events has occurred or exists with respect to the
Company: (a) a failure to fulfill the obligations, if any, under the minimum
funding standards of Section 302 of the Employee Retirement Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to any Plan (as defined below), determined without
regard to any waiver of such obligations or extension of any amortization
period, and which would have a Material Adverse Effect, (b) an audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other federal or state governmental
agency or any foreign regulatory agency with respect to the employment or
compensation of employees of or seconded to the Company that would have a
Material Adverse Effect, or (c) any breach of any contractual obligation, or any
violation of law or applicable qualification standards, with respect to the
employment or compensation of employees of or seconded to the Company that would
have a Material Adverse Effect. None of the following events has occurred or is
reasonably likely to occur with respect to any of the Company that would have a
Material Adverse Effect: (w) an increase in the aggregate amount of
contributions required to be made to all Plans in the current fiscal year
compared to the amount of such contributions made by the Company in the most
recently completed fiscal year, (x) an increase in the Company’s “accumulated
post-retirement benefit obligations” (within the meaning of Statement of
Financial Accounting Standards 106) compared to the amount of such obligations
in the most recently completed fiscal year, (y) any event or condition giving
rise to a liability under Title IV of ERISA or (z) the filing of a claim by one
or more employees of, former employees of, or employees seconded to the Company
related to its or their employment. For purposes of this Section 6(s), the term
“Plan”


10



--------------------------------------------------------------------------------





means a plan (within the meaning of Section 3(3) of ERISA) subject to Title IV
of ERISA with respect to which the Company may have any liability.
(t)    Except as described in SEC Documents, (a) the Company and its properties,
assets and operations are in compliance with any and all Environmental Laws, (b)
the Company has timely applied for or received and, to the extent received, is
in compliance with all permits, licenses, authorizations or other approvals
required under Environmental Laws to conduct its business as it is currently
being conducted, (c) since January 1, 2015, the Company has not received written
notice of any, and to the knowledge of the Company, there are no events,
conditions or activities that could reasonably be expected to form the basis for
any, actual or potential liability under Environmental Laws for violation of
Environmental Laws or for the investigation or remediation of any disposal or
release of any Hazardous Materials, and (d) the Company is not is subject to any
pending or, to the knowledge of the Company, threatened actions, suits, demands,
orders or proceedings against the Company relating to any Environmental Laws
(collectively, “Environmental Proceedings”), except for any (i) failures to
comply with Environmental Laws or to timely apply for or receive, or to comply
with, permits, licenses, authorizations or other approvals required under
Environmental Laws, (ii) actual or potential liabilities or violations under
Environmental Laws or (iii) Environmental Proceedings, in each case, that would
not, individually or in the aggregate, have a Material Adverse Effect. Except as
described in the SEC Documents, the Company has not entered into any settlement
agreement relating to any alleged violation of any Environmental Law or any
actual or alleged release or threatened release or cleanup at any location of
any Hazardous Materials, except for any such agreements that would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
described in the SEC Documents, the Company is not currently named as a
“potentially responsible party” under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended. As used in this Section
6(t), “Environmental Law” means any and all applicable laws, regulations,
orders, or other binding requirements relating to health, safety or the
protection, cleanup or restoration of the environment or natural resources,
including those relating to the distribution, processing, generation, treatment,
storage, disposal, transportation, other handling or release or threatened
release of Hazardous Materials, and “Hazardous Materials” means: (i) any
chemical, material or substance at any time defined as or included in the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
“extremely hazardous waste”, “restricted hazardous waste”, “toxic substances” or
any other formulations intended to define, list or classify substances as
hazardous under any Environmental Laws; (ii) any oil, petroleum, petroleum
fraction or petroleum derived substance; (iii) any drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (iv) any flammable
substances or explosives; (v)


11



--------------------------------------------------------------------------------





any radioactive materials; (vi) asbestos in any form; (vii) urea formaldehyde
foam insulation; (viii) electrical equipment which contains any dielectric fluid
containing polychlorinated biphenyls; (ix) pesticides; and (x) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority or under any Environmental Law.
(u)    Except as would not, individually or in the aggregate, have a Material
Adverse Effect, (a) the Company has timely filed (taking into account any
extension of time within which to file) all Tax Returns required to be filed by
it and all such filed Tax Returns are complete and accurate, (b) the Company has
timely paid all Taxes that are required to be paid by it, (c) there are no
audits, examinations, investigations, actions, suits, claims or other
proceedings in respect of any Taxes pending before, or threatened in writing by,
a Tax authority nor has any deficiency for any Tax been assessed by any Tax
authority in writing against the Company, and (d) all Taxes required to be
withheld by the Company have been withheld and paid over to the appropriate Tax
authority (except in the case of this clause (d) or clause (a) or (b) above,
with respect to matters contested in good faith and for which adequate reserves
have been established on the Company’s financial statements included or
incorporated by reference in the SEC Documents). The Company has not entered
into any transaction that, as of the date of this Subscription Agreement, has
been identified by the Internal Revenue Service in published guidance as a
“listed transaction” as defined under Section 1.6011-4(b)(2) of the Treasury
Regulations promulgated under the Internal Revenue Code of 1986, as amended. As
used in this Section 6(u), “Tax” or “Taxes” means all taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges in the nature of a tax imposed by any Tax authority,
including any interest, additions to tax or penalties applicable thereto, and
“Tax Returns” means all federal, state, local and foreign income, franchise and
other tax returns and reports and statements in respect of Taxes.
(v)    Except as described in the SEC Documents, the Company has not, directly
or indirectly (a) extended credit, arranged to extend credit, or renewed any
extension of credit, in the form of a personal loan, to or for any director or
executive officer of the Company, or to or for any family member or affiliate of
any director or executive officer of the Company or (b) made any material
modification to the term of any personal loan to any director or executive
officer of the Company, or any family member or affiliate of any director or
executive officer of the Company.
(w)    No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission from any Investor with respect to the sale
of any of the Securities or the consummation of the transactions contemplated by
this Subscription Agreement based upon arrangements made by or on behalf of the
Company. The Company agrees that it will indemnify and hold harmless each
Investor from and against any and all claims, demands, or liabilities for


12



--------------------------------------------------------------------------------





broker’s, finder’s, placement, or other similar fees or commissions incurred by
the Company or alleged to have been incurred by the Company in connection with
the sale of the Securities or the consummation of the transactions contemplated
by this Subscription Agreement.
(x)    No representation or warranty made by the Company, nor any document,
written information, statement, financial statement, certificate, schedule or
exhibit prepared and furnished or to be prepared and furnished by the Company or
its affiliates pursuant to this Subscription Agreement or the related
agreements, contains or will contain any untrue statement of a material fact, or
omits or will omit to state a material fact necessary to make the statements of
facts contained herein or therein not misleading in light of the circumstances
under which they were furnished.
7.    Representations, Warranties and Covenants of the Investors. Each Investor
hereby severally represents and warrants to and covenants with the Company that:
(a)    General.
(i)    Such Investor has full power and authority to purchase the Securities,
execute this Subscription Agreement and to perform all obligations required to
be performed by such Investor hereunder, and in connection with the purchase of
the Securities, such Investor will not contravene any law, rule or regulation
binding on such Investor or any contractual obligation imposed on such Investor.
The execution and delivery by such Investor of this Subscription Agreement and
the purchase of the Securities by such Investor have been duly authorized by
such Investor. The Subscription Agreement, when executed and delivered by such
Investor, shall constitute the valid and legally binding obligations of such
Investor, enforceable against such Investor in accordance with its terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally or (ii) as limited by
laws relating to availability of specific performance, injunctive relief, or
other equitable remedies.
(ii)    Such Investor is a resident of the state set forth on the signature page
hereto and is not acquiring the Securities as a nominee or agent or otherwise
for any other person.
(b)    Information Concerning the Company.
(i)    Such Investor confirms that is has been provided a copy of the form of
the Exchange Agreement.


13



--------------------------------------------------------------------------------





(ii)    Such Investor understands and accepts that the purchase of the
Securities involves various risks. Such Investor represents that it is able to
bear any loss associated with an investment in the Securities.
(iii)    Such Investor confirms that it is not relying on any communication
(written or oral) of the Company or any of its affiliates, as investment advice
or as a recommendation to purchase the Securities. It is understood that
information and explanations related to the terms and conditions of the
Securities provided by the Company or any of its affiliates shall not be
considered investment advice or a recommendation to purchase the Securities, and
that neither the Company nor any of its affiliates is acting or has acted as an
advisor to such Investor in deciding to invest in the Securities.
(iv)    Such Investor is familiar with the business and financial condition and
operations of the Company. To such Investor’s knowledge, such Investor has had
access to such information concerning the Company and the Securities as it deems
necessary to enable it to make an informed investment decision concerning the
purchase of the Securities, including the Company’s annual, quarterly and
current reports, proxy statements and other information filed with the
Commission pursuant to the Securities Exchange Act of 1934, as amended.
(v)    Such Investor understands that, unless such Investor notifies the Company
in writing to the contrary at or before the Closing, each of such Investor’s
representations and warranties contained in this Subscription Agreement will be
deemed to have been reaffirmed and confirmed as of the Closing, taking into
account all information received by such Investor.
(vi)    Such Investor acknowledges that the Company has the right, subject to
the terms of the Exchange Agreement, to abandon this private placement at any
time prior to the Closing. This Subscription Agreement shall thereafter have no
force or effect and the Company shall return the previously paid subscription
price of the Securities, if any, without interest thereon, to such Investor.
(vii)    Such Investor understands that no federal or state agency has passed
upon the merits or risks of an investment in the Securities or made any finding
or determination concerning the fairness or advisability of this investment.
(c)    Non-reliance.
(i)    Such Investor confirms that the Company has not given any guarantee or
representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax,


14



--------------------------------------------------------------------------------





financial, accounting or otherwise) of an investment in the Securities. In
deciding to purchase the Securities, such Investor is not relying on the advice
or recommendations of the Company and such Investor has made its own independent
decision based in part on the Company’s representations and warranties and the
information provided by the Company and its affiliates and/or agents that the
investment in the Securities is suitable and appropriate for such Investor.
(d)    Status of Investor.
(i)    Such Investor has such knowledge, skill and experience in business,
financial and investment matters that such Investor is capable of evaluating the
merits and risks of an investment in the Securities. With the assistance of such
Investor’s own professional advisors, to the extent that such Investor has
deemed appropriate, such Investor has made its own legal, tax, accounting and
financial evaluation of the merits and risks of an investment in the Securities
and the consequences of this Subscription Agreement. Such Investor has
considered the suitability of the Securities as an investment in light of its
own circumstances and financial condition and such Investor is able to bear the
risks associated with an investment in the Securities and its authority to
invest in the Securities.
(ii)    Such Investor is an “accredited investor” as defined in Rule 501(a)
under the Securities Act. Such Investor agrees to furnish any additional
information reasonably requested by the Company or any of its affiliates to
assure compliance with applicable U.S. federal and state securities laws in
connection with the purchase and sale of the Securities.
(iii)    Such Investor has duly executed and delivered to the Company a
completed Investor Questionnaire in the form attached hereto as Exhibit A and
will notify the Company of any change in such information prior to the Closing.
(e)    Restrictions on Transfer or Sale of Securities.
(i)    Such Investor is acquiring the Securities solely for such Investor’s own
beneficial account, for investment purposes, and not with a view to, or for
resale in connection with, any distribution of the Securities, including any
present arrangement or understanding with any other persons regarding the
distribution of such Securities. Such Investor understands that the Securities
have not been registered under the Securities Act or any state securities laws
by reason of specific exemptions under the provisions thereof which depend in
part upon the investment intent of such Investor and of the other
representations made by such Investor in this Subscription Agreement. Such
Investor understands that the Company is relying upon the representations and


15



--------------------------------------------------------------------------------





agreements contained in this Subscription Agreement (and any supplemental
information) for the purpose of determining whether this transaction meets the
requirements for such exemptions.
(ii)    Such Investor understands that the Securities are “restricted
securities” under applicable federal securities laws and that the Securities Act
and the rules of the U.S. Securities and Exchange Commission (the “Commission”)
provide in substance that such Investor may dispose of the Securities only
pursuant to an effective registration statement under the Securities Act or an
exemption therefrom. Accordingly, such Investor understands that under the
Commission’s rules, such Investor may dispose of the Securities pursuant to a
resale registration statement or Rule 144. Such Investor understands that it may
also dispose of the Securities in one or more “private placements” which are
exempt from registration under the Securities Act, in which event the transferee
will acquire “restricted securities” subject to the same limitations as in the
hands of such Investor. Consequently, such Investor understands that such
Investor must bear the economic risks of the investment in the Securities for an
indefinite period of time and the Securities must be indefinitely held unless
subsequently registered under the Securities Act, or sold or otherwise
transferred pursuant to exemptions from registration under the Securities Act or
such other laws.
(iii)    Such Investor agrees: (A) that such Investor will not sell, assign,
distribute, exchange, pledge, give, transfer or otherwise dispose of the
Securities or any interest therein, or make any offer or attempt to do any of
the foregoing, except pursuant to a registration of the Securities under the
Securities Act and all applicable state securities laws, or in a transaction
which is exempt from the registration provisions of the Securities Act and all
applicable state securities laws; (B) that any certificates representing the
Securities will bear a legend making reference to the foregoing restrictions;
and (C) that the Company and its affiliates shall not be required to give effect
to any purported transfer of such Securities except upon compliance with the
foregoing restrictions.
(iv)    Such Investor acknowledges that neither the Company nor any other person
offered to sell the Securities to it by means of any form of general
solicitation or advertising, including but not limited to: (A) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(B) any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.
(v)    During the 90 calendar days immediately following the date of Closing
(the “Lock-up Period”), such Investor agrees that it shall not, and it shall
cause each of its affiliates not to, directly or indirectly, (A) offer for sale,
sell, pledge or otherwise dispose of any of the Securities, or (B) enter into
any swap or other derivatives transaction that transfers to another, in whole or
in part, any of the economic benefits or risks of ownership of the Securities,
whether any such


16



--------------------------------------------------------------------------------





transaction described in clause (A) or (B) of this Section 7(e)(v) is to be
settled by delivery of the Securities or other securities, in cash or otherwise;
provided, however, this Section 7(e)(v) shall not restrict the resale
registration of the Securities during the Lock-up Period or transfers of
Securities, or any security convertible into shares of Common Stock, to a
Permitted Transferee, provided that such Permitted Transferee agrees to be bound
by the terms of this Section 7(e)(v), nor shall this Section 7(e)(v) restrict
such Investor from buying, selling, pledging, or otherwise disposing of shares
of the Company’s Common stock acquired in one or more open market transactions;
and provided further that the Company shall not release any other purchaser of
Common Stock in connection with the Equity Raise from any of its obligations
pursuant to a lock-up agreement similar to the terms set forth in this Section
7(e)(v) with respect to such purchaser unless (1) an effective resale
registration statement registering the Securities for resale is then in effect
and (2) such Investor has been released from its obligations pursuant to this
Section 7(e)(v) to the extent (based on the relative percentage of shares
released from a similar lock-up) any other purchaser of Common Stock in
connection with the Equity Raise is released from a similar lock-up. For
purposes of this Section 7(e)(v), “Permitted Transferee” shall mean, with
respect to such Investor, (a) an affiliate of such Investor or any investment
fund or other entity controlled or managed by such Investor; (b) any trust for
the primary benefit of such Investor’s spouse, domestic partner, parents,
parents-in-law, siblings, children, grandchildren and any other natural person
who occupies the same principal residence as such Investor, and the spouses,
domestic partners, descendants and ancestors of each of the foregoing (“Family
Member”); provided that, in each case, either (i) such Investor or (ii) a bona
fide third-party trustee continues to hold, directly or indirectly, 100% of the
voting interests of such trust until the death or legal incapacity of such
Investor; (c) any entity of which such Investor and any Permitted Transferees or
Family Members of such Investor collectively are beneficial owners of 100% of
the equity interests; provided that, either (i) such Investor or (ii) a bona
fide third-party trustee continues to hold, directly or indirectly, 100% of the
voting interests of such entity until the death or legal incapacity of such
Noteholder; or (d) any trust or non-profit corporation that (i) has obtained
recognition of its tax exempt status under Section 501(c)(3) of the Internal
Revenue Code of 1986 and (ii) is controlled by such Investor.
8.    Securities Law Disclosure. If the Company does not then have an effective
resale registration statement covering the Securities, the Company shall, by
9:30 a.m. (Eastern Time) on the Trading Day immediately preceding the expiration
of the Lock-Up Period, file a Current Report on Form 8-K that will include any
material, nonpublic information that the Company may have provided any Investor.
The Company and each Investor shall consult with each other in issuing any other
press releases with respect to the transactions contemplated hereby, and the
Company shall not issue any such press release nor otherwise make any such
public statement


17



--------------------------------------------------------------------------------





without the prior consent of the Investors, except if such disclosure is
required by law, in which case the Company shall promptly provide the Investors
with prior notice of such public statement or communication.
9.    Obligations Irrevocable. Except as set forth in this Subscription
Agreement, the obligations of each Investor shall be irrevocable.
10.    Legend. The certificates representing the Securities sold pursuant to
this Subscription Agreement, if any, will be imprinted with a legend in
substantially the following form:
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, ASSIGNED, DISTRIBUTED, EXCHANGED, PLEDGED, GIVEN OR OTHERWISE TRANSFERRED
EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT.”
11.    Waiver, Amendment. Neither this Subscription Agreement nor any provisions
hereof shall be modified, changed, or terminated except by an instrument in
writing, signed by the party against whom any waiver, change, or termination is
sought.
12.    Assignability. Neither this Subscription Agreement nor any right, remedy,
obligation or liability pursuant to this Subscription Agreement shall be
assignable by either the Company or any Investor without the prior written
consent of the other party; provided, however, that the rights and obligations
under this Subscription Agreement may be assigned by any Investor to any of its
affiliates so long as the assignee agrees in writing to be bound by the terms
and conditions of this Subscription Agreement.
13.    Waiver of Jury Trial. THE COMPANY AND EACH INVESTOR IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING
OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT.
14.    Submission to Jurisdiction. With respect to any suit, action or
proceeding relating to any offers, purchases or sales of the Securities by any
Investor (“Proceedings”), the Company and each Investor irrevocably submits to
the jurisdiction of the federal or state courts located in the Borough


18



--------------------------------------------------------------------------------





of Manhattan in New York City, which submission shall be exclusive unless none
of such courts has lawful jurisdiction over such Proceedings.
15.    Governing Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York.
16.    Section and Other Headings. The section and other headings contained in
this Subscription Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Subscription Agreement.
17.    Counterparts. This Subscription Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed to
be an original and all of which together shall be deemed to be one and the same
agreement.
18.    Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) when so delivered by hand, (b) if
delivered by electronic mail during normal business hours of the recipient, when
sent, and if not delivered during normal business hours, then on the recipient’s
next business day, (c) if delivered by registered or certified mail, return
receipt requested, postage prepaid, three (3) business days after mailing or (d)
one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt, as follows or to such other address as shall be given
in writing by any party to the other:




19



--------------------------------------------------------------------------------





If to the Company:
Northern Oil and Gas, Inc.
601 Carlson Pkwy – Suite 990
Minnetonka, Minnesota 55305
Fax: 952-476-9801
Attention: Chief Financial Officer


with a copy to:


Jones Day
250 Vesey Street
New York, New York 10281
Email: sgreenberg@jonesday.com
Attention: Scott J. Greenberg


If to any Investor:
To the address and to the attention of the person indicated on the signature
pages below

19.    Binding Effect. The provisions of this Subscription Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.
20.    Survival. All representations, warranties and covenants contained in this
Subscription Agreement shall survive the acceptance of the subscription by the
Company.
21.    Notification of Changes. The Company hereby covenants and agrees to
notify each Investor upon the occurrence of any event prior to the closing of
the purchase of the Securities pursuant to this Subscription Agreement which
would cause any representation, warranty, or covenant of the Company contained
in this Subscription Agreement to be false or incorrect in any material respect.
Each Investor hereby severally covenants and agrees to notify the Company upon
the occurrence of any event prior to the closing of the purchase of the
Securities pursuant to this Subscription Agreement which would cause any
representation, warranty, or covenant of such Investor contained in this
Subscription Agreement to be false or incorrect in a manner that would affect
the Company’s ability to rely on Section 4(a)(2) of the Securities Act as an
exemption from the registration requirements of the Securities Act.
22.    Severability. If any term or provision of this Subscription Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Subscription Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.


20



--------------------------------------------------------------------------------





23.    Termination. This Subscription Agreement shall terminate at any time
prior to the Closing, upon the agreement of the parties and the Noteholders in
writing.


21



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Investor severally has duly executed this Subscription
Agreement as of the date first written above.


[INVESTORS]




The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to the number Securities as determined above.
 
 
NORTHERN OIL AND GAS, INC.


 
By____________________________
Name:
Title:







22



--------------------------------------------------------------------------------








Exhibit A
INVESTOR QUESTIONNAIRE
The information contained in this Questionnaire is being furnished to permit
[Investor], a [_____________] (“Investor”), and Northern Oil and Gas, Inc., a
Minnesota corporation (“Company”), to determine whether the subscription by the
undersigned (the “Investor”) to purchase shares of common stock, par value
$0.001 per share, of the Company (the “Common Stock”) pursuant to the
Subscription Agreement to which this Investor Questionnaire is attached may be
accepted.
If the response to any item is “none” or “not applicable,” please so indicate.
The Investor agrees that it and its agents shall provide the Company and
Investor such additional information as each of the Company and Investor may
request in order to satisfy themselves that the Investor meets the minimum legal
requirements under U.S. federal and state securities laws to acquire Common
Stock.
Where multiple choices are offered, select and check only that which is
applicable.
THE COMPANY WILL USE COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN THE
CONFIDENTIALITY OF YOUR RESPONSES. By signing this document, however, you agree
that the Company may present this Questionnaire to such private and/or
governmental entities as the Company deems appropriate (i) if called on to
establish the availability under any applicable U.S. state or federal law of an
exemption from the registration or qualification requirements of such law with
respect to the Common Stock or (ii) if the contents hereof are relevant to any
issue in any action, suit or proceeding to which the Investor or the Company
becomes a party or becomes subject.
Name of Investor:                                 

                        (please print)
A.
Information for an Investor who is a Natural Person

1.
For the past two years, and during the years or months indicated, I have
maintained my principal residence in the following state or states or country:
_________________________________________.

2.
I presently maintain a house or apartment, other than my principal residence, in
the state of:_______________________.

3.
I pay state income taxes in the State of:______________________.

4.
I hold a driver’s license in the State of:______________________.

5.
I am registered to vote in the State of:_______________________.

6.
I am a citizen of:_______________________________________.






--------------------------------------------------------------------------------





7.
My present age is: ________

B.
Information for an Investor that is a Limited Liability Company, Partnership,
Trust or Other Entity

1.
Legal form of entity (trust, corporation, partnership, etc.):    .

2.
Jurisdiction of organization:    .

3.
Number of years in business:    .

C.
Accredited Investor Status:

The Investor is an “accredited investor” as defined in Regulation D promulgated
under the U.S. Securities Act (“Regulation D”) for the following reason(s)
(check as applicable):


¨
The Investor is a natural person whose individual net worth or joint net worth
with his spouse at the time of purchase exceeds $1,000,000. For purposes of this
item, “net worth” means the excess of total assets at fair market value,
including home furnishings and automobiles (and including property owned by a
spouse) but excluding such Investor’s primary residence, over total liabilities.
Total liabilities excludes any mortgage securing such Investor’s primary
residence in an amount of up to the home’s estimated fair market value as long
as the mortgage was incurred more than 60 days before the Common Stock is
purchased, but includes (i) any mortgage amount in excess of the home’s fair
market value and (ii) any mortgage amount that was borrowed during the 60-day
period before the closing date for the sale of the Common Stock for the purpose
of investing in the Common Stock.

¨
The Investor is a natural person whose individual income for each of the two
most recently completed years and reasonably expected income for the current
year exceeds $200,000 or whose joint income with his spouse for the two most
recently completed years and reasonably expected joint income for the current
year exceeds $300,000.

¨
The Investor is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Common Stock, whose purchase is
directed by a person with such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Common Stock. The person directing investment decisions for
the trust has completed this Investor Questionnaire.

¨
The Investor is a corporation, limited liability company, partnership or other
entity, all the equity owners of which are accredited investors as otherwise
defined in this Section C.

¨
The Investor is otherwise an accredited investor on the following basis:






--------------------------------------------------------------------------------





The Investor represents and warrants that the foregoing information is true and
correct in all respects.
Date:                          , 2018
 
 
Signature:


INDIVIDUAL INVESTOR:




                                                                                  
(Signature)


                                                                                  
(Name - Please Print)




                                                                                  
(Signature of Spouse if Purchasing Jointly or if Community Property State)




                                                                                  
(Name of Spouse if Purchasing Jointly or if Community Property State - Please
Print)



 
CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP, TRUST, CUSTODIAL ACCOUNT OR
OTHER INVESTOR:




                                                                                                     
(Name of Entity)




By:
                                                                                              
      (Signature)


Name:
                                                                                         
                  (Please Print)


Title:
                                                                                           
 


 
 














--------------------------------------------------------------------------------






Exhibit B
Form of
First Amendment to Subscription Agreement
[see attached]







--------------------------------------------------------------------------------







First Amendment to Subscription Agreement
THIS FIRST AMENDMENT TO SUBSCRIPTION AGREEMENT is entered into effective [●],
2018 (this “Subscription Agreement Amendment”), between Northern Oil and Gas,
Inc., a corporation organized under the laws of Minnesota (the “Company”), and
[●] (“Investor”).
WHEREAS, the parties hereto entered into one or more Subscription Agreements,
dated as of January 31, 2018 (collectively, and as amended, the “Subscription
Agreement”); and
WHEREAS, the parties hereto desire to amend the Subscription Agreement.
Now, Therefore, in consideration of the mutual agreements herein contained and
in the Subscription Agreement, the parties to this Subscription Agreement
Amendment agree as follows:
1.    The fourth recital of the Subscription Agreement is hereby amended and
restated as follows:
Whereas, the Company intends to raise at least $140.0 million in gross proceeds
prior to or contemporaneously with the Closing, which shall be comprised solely
of new cash contributions from (i) the sale of Common Stock pursuant to private
subscription agreements from investors, including the commitments received under
this Subscription Agreement, in the aggregate amount of $52.0 million and (ii)
the public or private sale of Common Stock in underwritten transactions or other
offerings for gross proceeds of an aggregate amount of at least $88.0 million
(such transactions (other than pursuant to option awards, stock appreciation
right awards, restricted stock awards, stock unit awards, cash incentive awards
or other stock-based awards or rights granted under the Company’s 2013 Incentive
Plan (or any predecessor plan), as the same may be amended from time to time),
the “Equity Raise”).
2.    Each reference in the Subscription Agreement to “$156.0 million in total
value” is hereby amended to read “$140.0 million in gross proceeds comprised
solely of cash”.
[3.    The reference in Section 1 of the Subscription Agreement to “an amount in
excess of $156.0 million” is hereby amended to read “an amount in excess of
$140.0 million”.]1 
[Signature Page Follows]


___________________________
1 Only to be included in the Subscription Agreement Amendment executed by TRT
Holdings, Inc.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Subscription Agreement
Amendment as of the date first written above.




 
[INVESTOR]
By:                                                                          
Name:
Title:





 
NORTHERN OIL AND GAS, INC.
By:                                                                          
Name:
Title:








